DALLAS, Circuit Judge.
The only specific prayer of this bill is for an injunction restraining the defendants from further issuing a certain circular which is alleged to be detrimental to the com*642plain ant’s business, and front in any way interfering with that business by threats, etc. It is alleged that this circular and the action of the defendants, which are complained of, “have already caused great damage to it [the complainant], which will increase daily;'’ but there is no statement of the amount of damages sustained or apprehended, nor of the value of the matter in controversy,—of the object sought-to be attained, which is the prevention of “any further issuing of the circular,” etc. The bill is therefore defective for want of averment that the amount in controversy is sufficient, under the act of congress, to give this court jurisdiction. Consequently, the present motion for a preliminary injunction cannot be entertained; but, as it does not affirmatively appear that the court is without jurisdiction of the cause, the bill will not now be dismissed, and the complainant has leave to move as it may be advised in view of this suggestion, upon due notice to defendant’s counsel. The attention of counsel is directed to Railroad Co. v. Ward, 2 Black, 485; Symonds v. Greene, 28 Fed. 834; Whitman v. Hubbell, 30 Fed. 81; Market Co. v. Hoffman, 101 U. S. 112; Gorman v. Havird, 141 U. S. 206, 11 Sup. Ct. 943; and Rainey v. Herbert, 3 U. S. App. 592, 5 C. C. A. 183, 55 Fed. 443. The motion for preliminary injunction is, dismissed without prejudice.